DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-23 are currently being examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 9, 11, 14-16 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2016/0307430 A1) in view of Gonzalez Martinez et al. (“Gonzalez”, US 2018/0271722 A1) and Torvinen et al. (“Torvinen”, US 2018/01677499 A1). 	1) Regarding claims 1 and 21, Chen discloses a system (Fig. 4) comprising  	a sensor device (Figs. 1-4: moisture detection apparatus 10), comprising: 	a housing (bendable body 34) that removably attaches to an absorbent article (¶0025; Fig. 4) configured to absorb and contain bodily exudates (¶0016-19); and  	at least one sensor (¶0017) formed on or within the housing configured to capture sensor data in association with wear of the absorbent article (¶0017 with reference to Figs. 2 and Fig. 5); and  	a processor (¶0019; processing unit 24 comprises one or more processors 26; and/or processor 82) that executes computer executable components (¶0019);  	wherein the computer executable components comprise:  		a communication component (¶0019; Fig. 5 transmitter 32). 	As per the limitation the communication component receives an activation code; and an activation component that activates a functionality based on receipt of the activation code. 	 	Chen discloses, in ¶0019, the concept of activating the moisture detection apparatus prior to activating/resetting the components that detect/sense moisture condition. While Chen discloses the use of a button to activate or reset the moisture detection apparatus. 	Gonzalez discloses, in ¶0003; ¶0007, the concept of activating a sensor device associated with a diaper via the use of a code. While Gonzalez does not disclose the details of transmitting the code to the sensor device to activate the sensor device. 	In a related art, Torvinen discloses, in ¶0077-78 with reference to Fig. 6B, the concept of transmitting a code to a sensor device via NFC signals to the sensor device to activate a sensor of the device (corresponding to activating a functionality). However, notice that Torvinen discloses, in ¶0032, that NFC, Bluetooth, WiFi or other suitable wireless communication may be incorporated. 	With consideration of Chen discloses, in ¶0019, that Bluetooth or WiFi may be used to enable communication between the moisture apparatus and the remote device. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of activating a sensor device associated with a diaper via the use of a code as taught by Gonzalez, and further incorporate the concept of transmitting a code to the sensor device to activate a sensor of the device as taught by Torvinen, with motivation to enhance the activation features of the system. 	 	2) Regarding claim 2, Chen, Gonzalez and Torvinen teach wherein the sensor device comprises the processor (Chen: ¶0019; Fig. 5). 	3) Regarding claim 3, Chen, Gonzalez and Torvinen teach wherein the communication component receives the activation code from a device external to the sensor device (see analysis of the rejection of claims 1 and 21). 	4) Regarding claim 4, Chen, Gonzalez and Torvinen teach wherein an external server device, a cloud-based system, an edge-based system or an external device comprises the processor (Chen: ¶0019; Fig. 5). 	5) Regarding claim 5, Chen, Gonzalez and Torvinen teach wherein the activation code is absent from a package that contained the absorbent article, provided on the interior surface of the package, and/or provided on or within the absorbent article (Torvinen discloses, in ¶0076-77 with reference to Fig. 6B, the concept of retrieving a code via an external server. At the filing of invention, it would have been obvious to a person of ordinary skill in the art to implement the retrieval of a code with the motivation to enhance code retrieval and communication features of the system). 	6) Regarding claim 6, Chen, Gonzalez and Torvinen teach wherein the functionality comprises operation of one of the group consisting of: one or more sensors of the sensor device; the processor; storing logic that provides for storing captured and/or processed sensor data in a memory, a communication protocol that provides for transmitting the captured and/or processed sensor data to an external user device, an external server device, a cloud-based system, an edge-based system and/or a software application; the software application; one or more computer executable components; a restriction protocol to restrict any of the foregoing functionalities to use of the sensor device (Torvinen: ¶0076-77). 	7) Regarding claim 7, Chen, Gonzalez and Torvinen teach wherein the functionality comprises at least one of: the capture of the sensor data via the at least one sensor, processing of the sensor data, or communication of the sensor data to a device external to the sensor by the communication component (Chen: ¶0019; Torvinen: ¶0076-77). 	8) Regarding claim 9, Chen, Gonzalez and Torvinen teach wherein the communication component receives the activation code based on a determination that activation code is associated with an entity account associated with the sensor device (Torvinen: ¶0076-77, with regard to the authentication process comprising necessary IDs). 	9) Regarding claim 11, Chen, Gonzalez and Torvinen teach wherein based on the receipt of the activation code, the activation component restricts the activation of the functionality based on the use of the sensor device with only the absorbent article or additional absorbent articles produced by a same manufacturer of the absorbent article (Torvinen discloses, in ¶0076-77, that the device can be restricted of some functionality if the authentication is not validated, hence the reception of the activation code may not be enabled for all of the functionality. At the filing of invention, it would have been obvious to a person of ordinary skill in the art to restrict functionality of the sensor (e.g., with the current absorbent or any additional absorbent from any manufacturers). 	10) Regarding claim 14, Chen, Gonzalez and Torvinen with the same motivation to combine as presented in the rejections of claims 1 and 21, teach a system comprising: 	a sensor device configured to removably attach to absorbent articles and generate sensor data in association with wear of the absorbent articles (see analysis of the rejections of claims 1 and 21);  	a processor that executes computer executable components (see analysis of the rejections of claims 1 and 21);  	wherein the computer executable components comprise:  		a code capture component that captures a code associated with a sensor device (Chen discloses, in ¶0028, that the receiving device may be a smartphone (i.e., a mobile device). Gonzalez illustrates, in Fig. 1, the concept of configuring a mobile device to capture a code to enable activation. At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of configuring a mobile device to capture a code to enable activation, with the motivation to enhance the activation features of the system)  		a validation component that performs a code validation process to determine whether the code is valid (Torvinen:¶0076, with regard to the authenticating process); and  		an activation component that activates a functionality based on a determination that the code is valid (Torvinen:¶0076). 	11) Regarding claim 15, Chen, Gonzalez and Torvinen teach wherein the functionality comprises a sensing functionality of the sensor device that provides for generation of the sensor data by the sensor device (Torvinen: ¶0076). 	12) Regarding claim 16, Chen, Gonzalez and Torvinen teach wherein the code comprises a visual code or symbol printed on an interior surface of a package that contained one or more of the absorbent articles (Gonzalez: Fig. 1). 	13) Regarding claim 22, Chen, Gonzalez and Torvinen teach wherein the functionality comprises at least one of: capture of sensor data via one or more sensors of the sensor device, processing of the sensor data, or communication of the sensor data to the device (Torvinen: ¶0077-78). 	14) Regarding claim 23, Gonzalez and Torvinen teach wherein the receiving comprises receiving the activation code from the device in association with capture and verification, by the device, of an identification code provided on or within a package that contained the absorbent article (Gonzalez: ¶0025; Fig. 1).
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen  in view of Gonzalez and Torvinen, and in further view of Jung et al. (“Jung”, US 2020/0088701 A1, IDS) 	1) Regarding claim 8, Chen, Gonzalez and Torvinen teach wherein the computer executable components further comprise: 	a feedback processing component (Chen: ¶0019 with regard to the processor 26 including conversion circuitry to determine wetness sensed by the sensors) configured to monitor and process the sensor data to generate feedback information regarding at least one of: usage of the absorbent article or activity of a wearer of the absorbent article (¶0019 with regard to the converted signal indicated moisture of a diaper worn by a wearer).  	As per the limitation wherein the functionality comprises monitoring and processing of the sensor data by the feedback processing component. 	Chen discloses, in ¶0019, the processing performing processing functions to provide wetness signals to a receiving device, which suggest that the processing component are also monitoring the sensors for corresponding moisture data collections. 	Jung discloses, in ¶0091, the concept of configuring a detection system with monitoring features. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of configuring a detection system with monitoring features as taught by Jung, into the system as taught by Chen, Gonzalez and Torvinen, with the motivation to enhance the detection features. 	
Claim(s) 12-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen  in view of Gonzalez and Torvinen, and in further view of Hellmold et al. (“Hellmold”, WO 2021/198451 A1). 	1) Regarding claim 12, Chen, Gonzalez and Torvinen teach wherein the sensor device is configured to removably attach to and be reused with a plurality of absorbent articles (Chen: ¶0026). 	As per the limitation wherein the activation component restricts the activation of the functionality based on use of the sensor device with a defined number of absorbent articles before the functionality of the sensor device requires reactivation. 	Hellmold discloses, on page 41, line 28 through page 42, line 20, the concept of deactivating and resetting the activation based on a predetermined time based on a subscription model. Hellmold further discloses, on page 46, lines 5-16, the concept of using amount based resetting can be alternatively used for resetting purposes. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using amount based resetting as taught by Hellmold, with the motivation to enhance the activation features of the system. 	2) Regarding claim 13, Chen, Gonzalez and Torvinen with the same motivation to combine the teaching by Hellmold, in the rejection of claim 12, teach wherein the sensor device is configured to removably attach to and be reused with a plurality of absorbent articles (Chen: ¶0025-26; Hellmold; page 41, line 28 through page 42, line 20), and wherein the activation component restricts the activation of the functionality for a defined amount of time before the functionality requires reactivation (Hellmold; page 41, line 28 through page 41, line 20). 	3) Regarding claim 18, as per the limitation wherein the activation component restricts the functionality based on use of the sensor device with only absorbent articles produced by a same manufacturer as the absorbent articles. 	Hellmold discloses, on page 41, line 28 through page 42, line 20, the concept of using a subscription model to resetting activation features, hence a subscription would entail a unique consumer account with a particular manufacturer). 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using a subscription model to resetting activation features as taught by Hellmold, into the system as taught by Chen, Gonzalez and Torvinen, with the motivation to enhance the subscription and activation features of the system. 	4) Regarding claim 19, Chen, Gonzalez, Torvinen and Hellmold teach wherein computer executable components further comprise: 	a use tracking component that tracks an amount of the absorbent articles used with the sensor device based in part on the activation (Hellmold: page 46, lines 5-16, with regard to the amount threshold analysis of the system); and 	an ordering component that orders the additional absorbent articles from the same manufacturer based on the amount (Hellmold: page 46, lines 5-16). 	
Claim(s) 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen  in view of Gonzalez and Torvinen, and in further view of Popp et al. (“Popp”, US 2012/0173249 A1).
 	1) Regarding claim 17, as per the limitation wherein the code comprises a visual code or symbol printed on one or more of the absorbent articles. 	Popp discloses, in ¶0037 with reference to Figs. 1-5, the concept of applying a visual code on an absorbent article. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of applying a visual code on an absorbent article as taught by Popp, into the system as taught by Chen, Gonzalez and Torvinen, with the motivation to enhance the visual coding features of the system.
 	2) Regarding claim 20, as per the limitation wherein the computer executable components further comprise: a reward component that issues a reward to an entity account associated with the sensor device based on the activation, receipt of an order for additional absorbent articles, and/or receipt of authorization for ordering of the additional absorbent articles. 	Popp discloses, in ¶0083, the concept of linking rewards to visual code to promote consumer incentive programs related to products. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of linking rewards to visual code to promote consumer incentive programs related to products as taught by Popp, into the system as taught by Chen, Gonzalez and Torvinen to enable consumer incentive features for new absorbent article products, with the motivation to enhance the consumer interaction features of the system.
Allowable Subject Matter
Claim(s) 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 20160029957 A1, system with code on absorbent articles. 	US 20190087885 A1, diaper/absorbent monitoring system. 	US 20190180341 A1, code activation absorbent/diaper system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684